Beck, P. J.
The sole question in this case depended upon the construction of the item of the will referred to in the syllabus. After carefully considering the same, we are satisfied that the construction placed upon that item by the court below was correct. It is unnecessary here to discuss the question at length, as questions very similar have been elaborately discussed in prior decisions rendered by this court. One of these eases is that of Roberts v. Wadley, 156 Ga. 35 (118 S. E. 664), and there are cited in the opinion of Mr. Justice Atkinson numerous.cases, several of which are directly in point upon the question presented by this record.

Judgment affirmed.


All the Justices concur.